Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered July 11, 2003. The judgment convicted defendant, upon his plea of guilty, of course of sexual conduct against a child in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of course of sexual conduct against a child in the first degree (Penal Law § 130.75 [1] [a]). County Court properly refused to suppress statements made by defendant to the police on the ground that the interrogation resulting in those statements was not electronically recorded. Contrary to defendant’s contention, “[t]here is no Federal or State due process requirement that interrogations and confessions be electronically recorded” (People v Falkenstein, 288 AD2d 922, 923 [2001], lv denied 97 NY2d 704 [2002]; see People v Peppard, 27 AD3d 1143, 1144 [2006]). The sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Green, JJ.